Title: Library Company to Thomas Penn, 29 July 1747
From: Library Company of Philadelphia
To: Penn, Thomas


Franklin informed the Library Company Directors on July 13, 1747, that he had received a letter from the Proprietor Thomas Penn, “with a compleat Electrical Apparatus” as a gift to the Library. John Sober, William Coleman, and Franklin were appointed to acknowledge it. A copy of their letter was spread on the Library Company’s minutes of September 14.
 
Sir
Philadelphia July 29th, 1747.
We embrace this Opportunity of acknowleging the Honour done us in your Letter by Capt. Mesnard and the Receipt of your kind Present of an Electrical Apparatus, which gave us a Satisfaction so much the greater, as it is a Confirmation, that at this Distance of Time and Place, we are remembered by you with the same Regard which you have from the first testifyed by such repeated Instances of your Bounty. We are under a Difficulty for Terms new or significant enough to convey a proper Acknowlegement, but hope it may be done in the best Manner by putting your Present to the Use intended. And some of our Members who employ themselves in such Researches may, by its Assistance, shew that this fresh Mark of your Favour has been judiciously, as well as generously bestowed upon Your most obliged &c.
